PER CURIAM.
In the instant case, the appellant asks this Court to resolve the underlying factual issues so as to conclude that the trial court’s judgment was not supported by the evidence. However, the appellant’s failure to file a trial transcript renders the record inadequate to demonstrate reversible error. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Because the decision of the trial court has the presumption of correctness and because the appellant has failed in her burden to demonstrate reversible error, Applegate, 377 So.2d at 1152, we affirm the judgment under review.
Affirmed.